DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 04/28/2022.  Claims 1-12 and 14-21 are pending in this application and have been considered below.  

4.	Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot in view of new ground(s) of rejection because of the amendments.


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. (US 20190037529) (hereinafter Edge) in View of LEE et al. (US 20170366244) (Hereinafter Lee).

    PNG
    media_image1.png
    705
    467
    media_image1.png
    Greyscale

	Regarding claims 1 and 21:
As shown in figures 1-12, Edge discloses a wireless electronic device (105 in figure 1 and see figure 12) used in a wireless communication system (see figure 1), the wireless electronic device comprising: 
a processor (1211 in figure 12); and 
a memory (1240 in figure 12) coupled to the processor (1211 in figure 12), the memory (1240 in figure 12) comprising computer readable program code embodied therein that, when executed by the processor (1211 in figure 12), causes the processor to perform operations (par 0125) comprising: 
transmitting (see step 504 and 505 in figure 5), to a Service Mobile Location Center (SMLC) (120 in figure 5) (in par 0040 Edge teaches “LMF 120 may additionally or alternatively implement other types of location-support modules, such as an Enhanced Serving Mobile Location Center (E-SMLC)”), an indication comprising beam information defining beams that are suitable to be used for transmitting Positioning Reference Signals (PRS) to the wireless electronic device (105 in figure 12) (par 0065); 
receiving (511 in figure 5), from a base station (101-1 in figure 5), (par 0068);In re: Basuki PRIYANTO et al.Application No.: 17/272,794Filed: March 2, 2021 Page 6 of 11
performing measurements (516 in figure 5) on the PRS based on the PRS information that was received (par 0071-0072)); and 
providing the measurements to the SMLC (120 in figure 5) (see steps 517-518 in figure 5), 
wherein the SMLC is remotely located from the base station (figure 1 clearly shows LMF is located remotely from the base station 110-1).
Edge discloses all of the subject matter as described above except for specifically teaching control signaling comprising PRS scheduling information for upcoming transmission of the PRS in beams and scheduling.
However, Lee in the same field of endeavor teaches control signaling comprising PRS scheduling information for upcoming transmission of the PRS in beams and scheduling (par 0113).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scheduling methodology as taught by Lee to modify the system and method of Edge in order to transmit and/or receive PRS, which are previously scheduled, for a specific time duration identified from the above time duration (par 0113) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 11:
As shown in figures 1-12, Edge discloses a method, performed in a Service Mobile Location Center (SMLC) (120 in figure 5) (in par 0040 Edge teaches “LMF 120 may additionally or alternatively implement other types of location-support modules, such as an Enhanced Serving Mobile Location Center (E-SMLC)”), for obtaining (504 and 505 in figure 5) position information of user equipment (UE) (105 in figure 5) in a wireless communication system (see figure 1 and 5), the method comprising: 
receiving (504 and 505 in figure 5), from the UE (105 in figure 5), an indication comprising beam information defining beams that are suitable to be used for Positioning Reference Signals (PRS) for the UE (105 in figure 5) (par 0068); 
transmitting (see step 504 and 505 in figure 5), to the UE (105in figure 5) via a base station (101-1 in figure 5) (par 0065); 
triggering (509 in figure 5) transmission of the PRS to the UE (105 in figure 5); and 
receiving (516-518 in figure 5), from the UE, measurements on the PRS that was transmitted to the UE (par 0071-0072), 
wherein the SMLC (120 in figure 1) is remotely located from the base station (101-1 in figure 1) (figure 1 clearly shows LMF is located remotely from the base station 110-1).
Edge discloses all of the subject matter as described above except for specifically teaching control signaling comprising PRS scheduling information for upcoming transmission of the PRS based on the beam information that was received.
However, Lee in the same field of endeavor teaches control signaling comprising PRS scheduling information for upcoming transmission of the PRS based on the beam information that was received (par 0113).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scheduling methodology as taught by Lee to modify the system and method of Edge in order to transmit and/or receive PRS, which are previously scheduled, for a specific time duration identified from the above time duration (par 0113) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claims 2 and 12:
Edge discloses all of the subject matter as described above except for specifically teaching wherein the PRS scheduling information comprises information indicating cells and beams in which PRS is transmitted.
However, Lee in the same field of endeavor teaches wherein the PRS scheduling information comprises information indicating cells and beams in which PRS is transmitted (par 0045, 0113).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scheduling methodology as taught by Lee to modify the system and method of Edge in order to transmit and/or receive PRS, which are previously scheduled, for a specific time duration identified from the above time duration (par 0113) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 3:
Edge discloses all of the subject matter as described above except for specifically teaching wherein the PRS scheduling information further comprises a time and/or a frequency in which PRS is transmitted.
However, Lee in the same field of endeavor teaches wherein the PRS scheduling information further comprises a time and/or a frequency in which PRS is transmitted (par 0087, 0108).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scheduling methodology as taught by Lee to modify the system and method of Edge in order to transmit and/or receive PRS, which are previously scheduled, for a specific time duration identified from the above time duration (par 0113) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 4 and 14:
Edge further discloses wherein the PRS are received from one or more base stations (see 110-1, 110-2, 114 in figure 1 and 5), responsive to a PRS order from a positioning node, using a given beam that is suitable to be used for transmitting PRS, at a given time (par 0065, 0068).  

Regarding claim 5:
Edge further discloses performing Observed Time Difference of Arrival (OTDOA) measurements based on the PRS (par 0005, 0007, 0025); and communicating Reference Signal Time Different Measurement (RSTD) information based on the OTDOA measurements (par 0005, 0007, 0025).  

Regarding claims 6 and 16:
Edge further discloses receiving (509 in figure 5), prior to the transmitting the indication (figure 5 shows LMF receiving prior to the transmitting the indication, positioning request from the base station 110-1), a positioning request from the base station, responsive to a trigger event (par 0070-0071).  

Regarding claims 7 and 17:
Edge discloses all of the subject matter as described above except for specifically teaching receiving the PRS scheduling information from a positioning node, using LTE positioning protocol, LPP.
However, Lee in the same field of endeavor teaches receiving the PRS scheduling information from a positioning node, using LTE positioning protocol, LPP (par 0080).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scheduling methodology as taught by Lee to modify the system and method of Edge in order to transmit and/or receive PRS, which are previously scheduled, for a specific time duration identified from the above time duration (par 0113) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 8 and 18:
Edge further discloses providing an update to a positioning node (115 in figure 5) responsive to determining that the position information of the UE has changed (par 0051), wherein the update comprises to an update to a cell and/or a beam (see figures and 5, par 0037, 0051).  

Regarding claims 9 and 19:
Edge further discloses receiving, from the base station (110-1 in figure 5), additional control signaling comprising updated PRS scheduling information, responsive to the providing the update (see figures and 5, par 0037, 0051).  
Regarding claims 10 and 20:
Edge further discloses providing updated measurements (516 in figure 5) comprising an updated UE (105 in figure 5) position information, responsive to the receiving the subsequent PRS signals  (see figures and 5, par 0037, 0051).
Edge discloses all of the subject matter as described above except for specifically teaching receiving subsequent PRS signals on an updated beam associated with the updated PRS scheduling information.
However, Lee in the same field of endeavor teaches receiving subsequent PRS signals on an updated beam associated with the updated PRS scheduling information (par 0087, 0108).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scheduling methodology as taught by Lee to modify the system and method of Edge in order to transmit and/or receive PRS, which are previously scheduled, for a specific time duration identified from the above time duration (par 0113) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 15:
Edge further discloses transmitting a positioning request to the UE, responsive to an authority request (figure 5 shows transmitting a positioning request to the UE, responsive to an authority request 503).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631